t c memo united_states tax_court nathan snyder and gail snyder petitioners v commissioner of internal revenue respondent docket no filed date kenneth ef keate for petitioners melissa j hedtke for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the taxable_year rule references are to the tax_court rules_of_practice and procedure - - after a concession by petitioners ’ the issues for decision are whether petitioners are entitled to claimed itemized_deductions or to the standard_deduction in lieu thereof whether petitioners are entitled to a deduction for car and truck expenses for their business and whether petitioners are entitled to a deduction for legal and professional expenses for their business ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference in addition certain facts are deemed to have been admitted by petitioners as discussed below petitioners resided in columbia heights minnesota on the date the petition was filed in this case petitioners filed a joint federal_income_tax return for the taxable_year on the return petitioners claimed a miscellaneous itemized_deduction for employment agency fees of dollar_figure filed with the return was a schedule c profit or loss from business for a service-insurance business named np snyder agency on which petitioners claimed deductions for ‘at trial petitioners conceded the correct amount of the state_income_tax refund includable in income is dollar_figure rather than dollar_figure as reported on their return adjustments to self-employment_income tax and the deduction therefor are computational and will be resolved by the court’s holding on the issues in this case inter alia car and truck expenses of dollar_figure and legal and professional services of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the deduction for the employment agency fees because petitioners failed to show the expense was paid during the taxable_year and that the expense was an ordinary and necessary business_expense as a result petitioners’ remaining itemized_deductions are less than the standard_deduction of dollar_figure which respondent accordingly allowed in lieu thereof respondent also disallowed petitioners’ schedule c business deductions listed above because petitioners failed to show that they were eligible for them on date after the filing of the petition and the answer in this case respondent served on counsel for petitioners requests for admissions the requests set forth the following relevant matters the correct amount of petitioners’ miscellaneous_itemized_deductions for was zero dollar_figure as determined by respondent the correct amount of petitioners’ schedule c car truck expense for was zero dollar_figure as determined by respondent the correct amount of petitioners’ schedule c legal professional expense for was zero dollar_figure as determined by respondent petitioners never filed answers to the requests for admissions with the court as required by rule c and according to respondent’s undisputed assertion petitioners did not serve such - - answers on respondent within the 30-day period specified by rule c therefore each matter in the requests is deemed admitted and is conclusively established for purposes of this case see rule c f petitioners did not move to permit withdrawal or modification of the admissions as permitted under rule f consequently the evidence presented at trial may be used to place the admitted facts ina different light but not to impeach them see 85_tc_812 the deemed admissions listed above dispose_of all the issues in this case no credible_evidence was submitted at the trial of this case to contradict the admissions we therefore uphold respondent’s determinations in their entirety to reflect the foregoing decision will be entered for respondent although petitioners argued in the petition that they were entitled to deductions not claimed on the original return and no deemed admissions precluded petitioners’ presentation of evidence concerning such deductions no evidence was presented at trial supporting this argument
